DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s filing date of February 21, 2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed October 11, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It also does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The document listed  in the October 11, 2022 information disclosure statement, “LI JIFU et al., “100 Questions About Welding of Stainless Steel and Corrosion Resistant Heat Resistant Alloys”, Chinese Industry Press, 2000, Page 26” was not included nor was a concise explanation of the relevance provided.
Claim Status
Claims Filing Date
October 11, 2022
Amended
1, 11, 12, 17, 21
Cancelled
20
Pending
1-19, 21
Withdrawn
13, 14
Under Examination
1-12, 15-19, 21


	The applicant argues support for the claim amendments in [0006] and [0034] (Remarks pg. 6 para. 1).
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejections are withdrawn due to claim amendment:
Claim 1 lines 5-6 and claim 17 line 6 “the suspension is binder free”.
Response to Arguments
She: 102(a)(1) or 102(a)(2): Claim 21 
Applicant's arguments filed October 11, 2022 with respect to the 102(a)(1) or 102(a)(2) rejection of claim 21 over She have been fully considered but they are not persuasive.
The applicant argues She fails to disclose the claim 21 amendment that the metal particles are covered with the dispersoid forming particles (Remarks pg. 6 para. 6) because She discloses the powder material has spherical metal particles and a spaced-apart distribution of ceramic nanoparticles ([0017], [0021], [0027], [0028], [0039], [0040], [0043], [0044]) (Remarks pg. 7 para. 2).
The examiner respectfully disagrees. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111. Amended claim 21 recites “metal particles covered with the dispersoid forming particles”. The broadest reasonable interpretation of the term “covered” is that the dispersoid forming particles are on the surface of the metal particles. Applicant’s specification supports this interpretation, such as in [0021] and Figs. 2A and 2B, where agglomerates of dispersoid forming particles coat the outer surface of each of the first metal particles unevenly.
A reference may also be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). She teaches spherical metal particles and a spaced-apart distribution of ceramic nanoparticles attached to the surfaces of the spherical metal particles (i.e. the ceramic nanoparticles are spaced apart on the metal particle surface) ([0017], [0021], [0027], [0028], [0039], [0040], [0044]). In She Fig. 2 depicts several spherical metal particles 30 with ceramic nanoparticles attached on the surface (She [0043]). Therefore, the teachings of She read on amended claim 21 reciting “a plurality of metal particles covered with the dispersoid forming particles”.
She in view of Hill: 103: Claim 11
In light of claim amendment, applicant's arguments filed October 11, 2022 with respect to the 103 rejection of claim 11 over She have been fully considered but they are not persuasive.
The applicant argues amended claim 11 requires evaporation via stirring, which the prior art of record fails to disclose (Remarks pg. 8 para. 5) because She discloses thermally removing the organic bonding agent in a heating chamber (She [0037], [0038], [0041], [0044]) (Remarks pg. 9 para. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case the rejection of She in view of Hill teaches continuous stirring during evaporation so that the resulting silver powder (i.e. metal particles) is coated with solid-phase cerium salt (i.e. dispersoid forming particles) (Hill 4:3-14) to create a composition with superior and unexpected characteristics (Hill 3:3-7).
Roth-Fagaraseanu: 103: Claims 1 and 17
The applicant argues Roth-Fagaraseanu fails to disclose covering metal particles with dispersoid forming particles (Remarks para. spanning pgs. 7-8) because Roth-Fagaraseanu discloses nanoparticles 6 are introduced into the feedstock by way of the suspension 3 ([0097], Fig. 1) or nanoparticles are placed onto the surface of the metal particles during mixing of powders (Figs. 3a, 3b) have been retained and bound in finely dispersed form at the grain boundaries 5 of the individual crystals 4 (Remarks pg. 8 para. 3).
The examiner respectfully disagrees. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111. A reference may also be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Amended claim 21 recites “metal particles covered with the dispersoid forming particles”. The broadest reasonable interpretation of the term “covered” is that the dispersoid forming particles are on the surface of the metal particles. Applicant’s specification supports this interpretation, such as in [0021] and Figs. 2A and 2B, where agglomerates of dispersoid forming particles coat the outer surface of each of the first metal particles unevenly.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Roth-Fagaraseanu teaches nanoparticles (i.e. dispersoid forming particles) are distributed on the surface of (i.e. cover) the particles of metal powder (i.e. metal particles) ([0026], [0090], [0092], Fig. 3b). In the above argument, the cited teaching of Roth-Fagaraseanu that the powders are retained in the grain boundaries occurs after consolidation of the metal powder and nanoparticle mixture to form a polycrystalline metal structure (Roth-Fagaraseanu [0013], [0014]).
Roth-Fagaraseanu: 103: Claim 11 
Applicant’s claim amendments, see claim 11 lines 5-6 “stirring while…an evaporation process”, filed October 11, 2022, with respect to the rejection of claim 11 under Roth-Fagaraseanu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
New Grounds: Claim 11 
In light of claim amendment and upon further consideration, a new grounds of rejection is made in view of Roth-Fagaraseanu, She, and Hill.
Roth-Fagaraseanu teaches mixing metal powder and nanoparticles in an aqueous suspension then drying after the mixing procedure ([0025], [0026]), but is silent to stirring while evaporating. Hill teaches adding  a solution of cerium salt (i.e. dispersoid forming particles) to silver powder (i.e. metal particles) then evaporating the solution to dryness with continuous stirring so that the resulting silver powder (i.e. metal particles) is coated with solid-phase cerium salt (i.e. dispersoid forming particles) (Hill 4:3-14) to create a composition with superior and unexpected characteristics (Hill 3:3-7). 
Claim Interpretation
Claim 1 lines 3, 6, and 7,  claim 6 line 1, and claim 17 line 8  “second  metallic composition” will be given the broadest reasonable interpretation consistent with the specification. MPEP 2111. Merriam-Webster defines the term “metallic” as made of or containing a metal. Applicant’s specification at [0014] and claim 6 further limit the second metallic composition to a metallic nitride, carbide, and/or oxide (i.e. a ceramic that contains a metal). Claims 1, 6, and 17 will be given the broadest reasonable interpretation of requiring the second composition to contain a metal. 
Claim Objection
Claim 11 is objected to because of the following informality:  
Claim 11 lines 6-7 “the plurality of metal particles having the dispersoid forming particles thereon” should be written as “the plurality of metal particles covered with the dispersoid forming particles” for consistency with the claim 1 amendments.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 line 2 “evaporating the fluid carrier by stirring” fails to comply with the written description requirement. This claim limitation requires the fluid carrier to evaporate by (i.e. as a result of) stirring. Applicant’s specification at [0021] recites that any suitable evaporation process may be used to remove the fluid carrier, where suitable evaporation processes include any suitable drying process to remove the fluid carrier, such as spray-drying and/or vacuum drying. Applicant’s specification does not recite evaporation of the fluid carrier by stirring. Therefore, there does not appear to be written description support for “evaporating the fluid carrier by stirring”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 line 2 “evaporating the fluid carrier by stirring” renders the claim indefinite. It is unclear how stirring causes evaporation of the fluid carrier. Stirring is defined as moving an implement around in a liquid in order to mix it thoroughly. Evaporation is defined as the process of turning from liquid into vapor. It is unclear how stirring causes evaporation of the fluid carrier. For the purpose of examination claim 12 will be given the broadest reasonable interpretation of evaporating the fluid carrier while stirring the plurality of first metal particles and the suspension of dispersoid forming particles to remove the fluid carrier as supported by [0035] of applicant’s specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 102(a)(2) as being anticipated by She (US 2016/0279704).
Regarding claim 1, She teaches mixing (i.e. exposing) for several hours Ni-20 wt% Cr powder with a mean particle size of approximately 40 um (i.e. first metal particles comprising a first metallic composition)  with a colloidal solution of zirconium oxide with nano-particle sizes of approximately 5 to 10 nm (i.e. a suspension of dispersoid forming particles comprising a second metallic composition) in a beaker by adding the zirconium oxide colloidal solution to a beaker of Ni-20wt% Cr powder then rinsing with water and drying, where the zirconium oxide nanoparticles are observed in a spaced-apart distribution on the surface of the powder (i.e. to form a plurality of metal particles covered with the dispersoid forming particles, wherein the plurality of metal particles covered with the dispersoid forming particles has an interior portion comprising the first metallic composition and an outer surface portion comprising the second metallic composition) ([0044]) followed by additive processing of the powder with an energy beam to provide an article with a relatively uniform dispersion of reinforcement throughout (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to an energy process to form a dispersion strengthened material) ([0045]). 
Regarding claim 2, She teaches Ni-20wt% metal powder (i.e. the first metallic composition comprises nickel) ([0044]).
Regarding claim 3, She teaches Ni-Cr20wt% powder with a mean particle size of approximately 40 um (i.e. the plurality first metal particles comprise a first mean particle size from about 10 to 1000 um) ([0044]).
Regarding claim 4, She teaches zirconium oxide with nano-particle sizes of approximately 5 to 10 nm (i.e. the dispersoid forming particles comprise second mean particle size of from about 5 nm to about 250 nm) ([0044]).
Regarding claim 5, She teaches Ni-Cr20wt% powder with a mean particle size of approximately 40 um (i.e. the plurality of first metal particles comprise a first mean particle size) and zirconium oxide with nano-particle sizes of approximately 5 to 10 nm (i.e. the dispersoid forming particles comprise a second mean particle size) (i.e. the first mean particle size, approximately 40 um, is greater than the second mean particle size, approximately 5 to 10 nm) ([0044]).
Regarding claim 6, She teaches zirconium oxide (i.e. metallic oxide) ([0044]). 
Regarding claim 7, She teaches processing the powder using an additive process that deposits layers of powder onto one another, then uses an energy beam to thermally fuse selected portions of the layers with reference to data, such as computer-aided drawing, to form an article (i.e. electron beam melting (EBM), directed selective laser melting (DSLM), selective laser melting (SLM), and combinations thereof) ([0045]).
Regarding claim 8, She teaches drying the powder after mixing and rinsing to form the zirconium oxide nanoparticles on the surface of the powder (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to a drying process) ([0044]).
Regarding claim 9, She teaches the zirconium oxide is provided in a colloidal solution (i.e. the suspension comprises at least one fluid carrier, wherein the at least one fluid carrier comprises water) ([0044]).
Regarding claim 15, She teaches a formed article (i.e. dispersion strengthened material) with ceramic nanoparticles (i.e. dispersoids of the second metallic composition) dispersed in the metal (i.e. a metal-based matrix of the first metallic composition), providing a relatively uniform distribution of reinforcement ([0045]).
Regarding claim 17, She teaches Ni-20wt% Cr powder with a mean particle size of approximately 40 um (i.e. a first plurality of particles comprising a first metallic composition and a first mean particle size) in a beaker, adding a zirconium oxide (i.e. the second plurality of particles comprise a second metallic composition) colloidal solution (i.e. the dispersoid forming powder is suspended in a fluid carrier) with a nanoparticle sizes of approximately 5 to 10 nm (i.e. the second plurality of particles comprises a second mean particle size) to the beaker (i.e. covering a first metal powder comprising a first plurality of particles with a suspension of a dispersoid forming powder comprising a second plurality of particles), to form zirconium oxide nanoparticles in a spaced-apart distribution on the surface of the powder (i.e. to form a third metal powder comprising the first plurality of particles with the second plurality of particles thereon) ([0044]) then producing an article through additive processing by depositing multiple layers of powder onto one another and using an energy beam to thermally fuse selected portions of the layers to one another with reference to computer-aided drawing (CAD) data (i.e. producing a component from the third metal powder using electron beam melting (EBM), direct selective laser melting (DSLM), or selective laser melting (SLM)) to form an article with a dispersion of ceramic nanoparticles in the metal (i.e. a dispersion strengthened metal component comprising nano-sized dispersoids dispersed in a metal-based matrix) ([0045]).
Regarding claim 18, She teaches Ni-20wt% Cr with a mean particle size of approximately 40 um and zirconium oxide nanoparticles with a size of approximately of 5 to 10 nm (i.e. the first mean particle size is greater than the second mean particle size) ([0044]).
Regarding claim 19, She teaches a formed article with ceramic nanoparticle relatively uniformly dispersed in the metal (i.e. the component comprises nano-sized dispersoids of the second metallic composition within a metal-based matrix of the first metallic composition) ([0045]).
Regarding claim 21, She teaches mixing (i.e. exposing) for several hours Ni-20 wt% Cr powder with a mean particle size of approximately 40 um (i.e. first metal particles comprising a first metallic composition)  with a colloidal solution of zirconium oxide with nano-particle sizes of approximately 5 to 10 nm (i.e. a suspension of dispersoid forming particles comprising a second metallic composition) in a beaker by adding the zirconium oxide colloidal solution to a beaker of Ni-20wt% Cr powder then rinsing with water and drying, where the zirconium oxide nanoparticles are observed in a spaced-apart distribution on the surface of the powder (i.e. to form a plurality of metal particles covered with the dispersoid forming particles, wherein the plurality of metal particles covered with the dispersoid forming particles has an interior portion comprising the first metallic composition and an outer surface portion comprising the second metallic composition) ([0044]) followed by additive processing of the powder with an energy beam that melts the metal such that the selected portions of the layers of powder fuse together to provide an article with a relatively uniform dispersion of reinforcement throughout (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to an energy process to melt the plurality of metal particles having the dispersoid forming particles thereon to form a dispersion strengthened material) ([0045]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over She (US 2016/0279704) as applied to claim 1 above, and further in view of Roth-Fagaraseanu (US 2019/0015897).
In the event it is determined that the teaching of a colloidal solution does not read on a fluid carrier that comprises water, then the below rejection is applied.
Regarding claim 9, She is silent to a fluid carrier that comprises water.
Roth-Fagaraseanu teaches nanoparticles in an aqueous solution are mixed with metal powder and dried so that the nanoparticles become distributed on the surfaces of the metal powder particles ([0025], [0026]).
It would have been obvious to one of ordinary skill in the art in the process of She to supply the nanoparticles in a colloidal suspension that is an aqueous solution because upon drying of the solution the nanoparticles distribute on the surface of the metal powder (Roth-Fagaraseanu [0026]), which is the desired structure of the nanoparticles and metal powder in She (She [0044]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over She (US 2016/0279704) as applied to claim 1 above, and further in view of Hug (Hug et al. Additive manufacturing of a Ni-20 wt%Cr binary alloy by laser powder bed fusion: Impact of the microstructure on the mechanical properties. Materials Science & Engineering A 834 (2022) 142625.) and Zirconium Oxide (Zirconium Oxide. American Elements® https://www.americanelements.com/zirconium-oxide-1314-23-4. Accessed March 17, 2022.).
Regarding claim 10, the example of She is silent to the dispersion strengthened material comprising from about 1 to about 10 vol% of the second metallic composition.
She teaches the powder has a composition of 0.1 to 5 wt% ceramic nanoparticles ([0019], [0042]).
It would have been obvious to one of ordinary skill in the art in the example of She to vary the ceramic nanoparticle composition between 0.1 and 5 wt% because this is the amount of ceramic nanoparticle taught to be present in the powder composition of She (She [0019]).
Ni-20wt% Cr has a density of 8.4 g/cm3 (Hug pg. 3 col. 1 para. 1) and zirconium oxide has a density of 5.68 g/cm3 (Zirconium Oxide pg. 2 “Density”). For a powder composition with 95 to 99.9 wt% Ni-20wt% Cr and 0.1 to 5 wt% zirconium oxide, the volume fraction of the zirconium oxide is 0.2 to 7 vol%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over She (US 2016/0279704) as applied to claim 1 above, and further in view of Hill (US 4,018,630).
Regarding claim 11, She teaches a beaker with Ni-20wt% Cr powder (i.e. placing the plurality of first metal particles in a receptacle) and adding to this beaker a zirconium oxide colloid solution (i.e. pouring the suspension of dispersoid forming particles over the plurality of first metal particles in the receptacle, wherein the suspension comprises a fluid carrier), stirring, rinsing, and drying in an oven at approximately 120°C for several hours (i.e. exposing the first metal particles and the suspension of dispersoid forming particles to an evaporation process) so that the zirconium oxide nanoparticles are in a spaced-apart distribution on the surface of the powder (i.e. to form the plurality of metal particles having the dispersoid forming particles thereon) ([0044]).
She is silent to stirring while exposing the first metal particles and the suspension of dispersoid forming particles to an evaporation process to form the plurality of metal particles having the dispersoid forming particles thereon.
Hill teaches a method of preparing a metal with a finely dispersed stable oxide phase (i.e. dispersion strengthened material) (1:7-11, 39-65) including adding silver powder (i.e. metal particles) to a solution of cerium salt (i.e. dispersoid forming particles) then evaporating the solution to dryness with continuous stirring (4:3-20).
It would have been obvious to one of ordinary skill in the art in the process of She to continually stir while evaporating the solution to dryness because it forms silver powder (i.e. metal particles) coated with solid-phase cerium salt (i.e. dispersoid forming particles) (Hill 4:3-20) that yields a composition with superior and unexpected characteristics (Hill 3:3-7).
Regarding claim 12, She in view of Hill teaches mixing, stirring, rinsing, and drying in an oven at approximately 120°C for several hours (She [0044]) including continuous stirring while evaporating (Hill 4:3-20) (i.e. evaporating the fluid carrier by stirring the plurality of first metal particles and the suspension of dispersoid forming particles to remove the fluid carrier).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over She (US 2016/0279704) as applied to claim 1 above, and further in view of Kington (US 2015/0093279).
Regarding claim 16, She teaches forming an article with the ceramic nanoparticles (i.e. zirconium oxide) dispersed into the metal (i.e. Ni-20 wt% Cr) (i.e. an oxide dispersion strengthened (ODS) material) ([0044], [0045]).
She is silent to exposing the dispersion strengthened material to a directional recrystallization process.
Kington teaches recrystallization heat treatment of an ODS alloy to develop an elongated grain shape (i.e. directional recrystallization) ([0018]).
It would have been obvious to one of ordinary skill in the art after forming the article of She to recrystallization heat treat to develop an elongated grain shape because it enhances high temperature deformation behavior by inhibiting intergranular damage accumulation (Kington [0018]).
Claims 1-9, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897).
Regarding claim 1, Roth-Fagaraseanu teaches a process for producing a creep resistant material ([0002], [0009]) such as an oxide-dispersion-strengthened (ODS) alloy ([0016]) comprising providing metal powder (i.e. first metal particles comprising a first metallic composition) ([0010]), providing metallic or ceramic nanoparticles (i.e. dispersoid forming particles comprising a second metallic composition) ([0011]), mixing the metal powder with the nanoparticles ([0012]) in an aqueous suspension  then drying so that the nanoparticles become distributed on the surface of the particles of metal powder (i.e. forming a plurality of metal particles covered with the dispersoid forming particles, wherein the plurality of metal particles covered with the dispersoid forming particles has an interior portion comprising the first metallic composition and an outer surface portion comprising the second metallic composition) ([0026], [0090], [0092], Fig. 3b), and consolidation of the mixture of metal powder and nanoparticles to form a material with a polycrystalline metal structure with the nanoparticles arranged at the grain boundaries (i.e. a dispersion strengthened material) ([0013], [0014]) by selective laser melting (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to an energy beam process to melt the plurality of metal particles having the dispersoid forming particles thereon) ([0028]).
Regarding claim 2, Roth-Fagaraseanu teaches the metal powder (i.e. first metallic composition) is Ni-based and/or Co-based alloy ([0047]).
Regarding claim 3, Roth-Fagaraseanu teaches the metal powder particles (i.e. first metal particles) have a D50 (i.e. mean particle size) of from 10 to 40 um ([0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Roth-Fagaraseanu teaches the diameters of the nanoparticles (i.e. dispersoid forming particles) are particularly in the range from 10 nm to 1 um ([0040]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Roth-Fagaraseanu teaches metal powder particles (i.e. first metal particles) having a D50 of from 10 to 40 um ([0044]) and the diameters of the nanoparticles (i.e. dispersoid forming particles) are particularly in the range from 10 nm to 1 um ([0040]).
Regarding claim 6, Roth-Fagaraseanu teaches the nanoparticles are ceramic oxides, such as yttrium oxide, aluminum oxide, and zirconium oxide (i.e. metallic oxide) ([0045]).
Regarding claim 7, Roth-Fagaraseanu teaches consolidating by selective laser melting (i.e. SLM) ([0028]).
Regarding claim 8, Roth-Fagaraseanu teaches drying after mixing the metal powder with the nanoparticles in an aqueous suspension ([0026]).
Regarding claim 9, Roth-Fagaraseanu teaches providing the nanoparticles in an aqueous (i.e. water) suspension ([0025], [0026]).
Regarding claim 15, Roth-Fagaraseanu teaches forming an oxide-dispersion-strengthened (ODS) alloy where the nanoparticles are present as grain boundary of the grains of the polycrystalline metal structure ([0016]).
Regarding claim 17, Roth-Fagaraseanu teaches producing a creep resistant material ([0002]) by providing metal powder (i.e. a first plurality of particles comprises a first metallic composition) and nanoparticles (i.e. a second plurality of particles comprise a second metallic composition) in an aqueous suspension (i.e. the dispersoid forming powder is suspended in a fluid carrier) ([0025], [0092], Fig. 3b) where the nanoparticles have a diameter of 10 nm to 5um (i.e. wherein the seconds plurality of particles comprise a second mean particle size) ([0040]) and the metal particles have a D50 of 10 to 40 um (i.e. wherein the first plurality of particles comprise a first mean particle size) ([0044]), mixing the metal powder and nanoparticles in an aqueous suspension, drying so that the nanoparticles becomes distributed on the surfaces of the particles of the metal powder (i.e. covering a first metal powder comprising a plurality of particles with a suspension of a dispersoid forming powder comprising a second plurality of particles to form a third metal powder comprising the first plurality of particles with the second plurality of particles thereon) ([0026], [0092], Fig. 3b), and consolidating the metal powder by selective laser melting (i.e. producing a component from the third metal powder by selective laser melting (SLM)) ([0028]) to form an oxide-dispersion-strengthened (ODS) alloy with nanoparticles at the grain boundaries of the polycrystalline metal structure (i.e. a method of manufacturing a dispersion strengthened metal component comprising nano-sized dispersoids dispersed in a metal-based matrix) ([0016]).
Regarding claim 18, Roth-Fagaraseanu teaches nanoparticles have a diameter of 10 nm to 5um (i.e. the second mean particle size) ([0040]) and metal particles have a D50 of 10 to 40 um (i.e. the first mean particle size) ([0044]) (i.e. the first mean particle size is greater than the second mean particle size).
Regarding claim 19, Roth-Fagaraseanu teaches forming an oxide-dispersion-strengthened (ODS) alloy with nanoparticles at the grain boundaries of the polycrystalline metal structure (i.e. the component comprises nano-sized dispersoids of the second metallic composition within a metal-based matrix of the first metallic composition) ([0016]).
Regarding claim 20, Roth-Fagaraseanu teaches selective laser melting (i.e. the energy process comprises an energy beam process to melt the plurality of particles having the dispersoid forming particles thereon to form the dispersion strengthened material) ([0028]).
Regarding claim 21, Roth-Fagaraseanu teaches a process for producing a creep resistant material ([0002], [0009]) such as an oxide-dispersion-strengthened (ODS) alloy ([0016]) comprising providing metal powder (i.e. first metal particles comprising a first metallic composition) ([0010]), providing metallic or ceramic nanoparticles (i.e. dispersoid forming particles comprising a second metallic composition) ([0011]), mixing the metal powder with the nanoparticles ([0012]) in an aqueous suspension (i.e. the suspension includes water as a carrier fluid) then drying so that the nanoparticles become distributed on the surface of the particles of metal powder (i.e. forming a plurality of metal particles covered with the dispersoid forming particles, wherein the plurality of metal particles covered with the dispersoid forming particles has an interior portion comprising the first metallic composition and an outer surface portion comprising the second metallic composition) ([0026], [0090], [0092], Fig. 3b), and consolidation of the mixture of metal powder and nanoparticles to form a material with a polycrystalline metal structure with the nanoparticles arranged at the grain boundaries (i.e. a dispersion strengthened material) ([0013], [0014]) by selective laser melting (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to an energy beam process to melt the plurality of metal particles having the dispersoid forming particles thereon) ([0028]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897) as applied to claim 1 above, and further as evidenced by Nickel (Types of Nickel Alloys. Thomas A Xometry Company. https://www.thomasnet.com/articles/metals-metal-products/types-of-nickel-alloys/. Accessed March 17, 2022.) and Aluminum Oxide (Aluminum Oxide. American Elements. https://www.americanelements.com/aluminum-oxide-1344-28-1. Accessed March 17, 2022.).
Regarding claim 10, Roth-Fagaraseanu teaches the concentration of nanoparticles is from 0.1 to 3 mass% ([0039]), where examples of the metal powder are nickel-based alloys ([0047]) and examples of the nanoparticles are aluminum oxide ([0045]). 
Ni alloys have a density of about 8.9 g/cm3 (Nickel pg. 1 “Density”) and aluminum oxide has a density of 3.95 g/cm3 (Aluminum Oxide pg. 2 “Density”). Therefore, the vol% of the aluminum oxide is about 0.3 to 6.5.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897) as applied to claim 1 above, and further in view of She (US 2016/0279704) and Hill (US 4,018,630).
Regarding claim 11, Roth-Fagaraseanu teaches the nanoparticles are in an aqueous suspension ([0025]) and are mixed with the metal powder then dried so that the nanoparticles become distributed on the surface of the particles of the metal powder ([0026]), but is silent to pouring the suspension of dispersoid forming particles over the plurality of first metal particles in a receptacle.
She teaches metal powder in a beaker then adding into the beaker a colloid suspension of zirconium oxide nanoparticles ([0044]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roth-Fagaraseanu to pour the aqueous suspension into a beaker (i.e. receptacle) of metal powder because this order of steps upon drying produces nanoparticles on the surface of the  metal powder (She [0044]), the same final structure taught in Roth-Fagaraseanu (Roth-Fagaraseanu [0026]).
Roth-Fagaraseanu in view of She is silent to stirring while exposing the first metal particles and the suspension of dispersoid forming particles to an evaporation process to form the plurality of metal particles having the dispersoid forming particles thereon.
Hill teaches a method of preparing a metal with a finely dispersed stable oxide phase (1:7-11, 39-65) including adding silver powder (i.e. metal particles) to a solution of cerium salt (i.e. dispersion forming particles) then evaporating the solution to dryness with continuous stirring (4:3-20).
It would have been obvious to one of ordinary skill in the art in the process of Roth-Fagaraseanu in view of She to continually stir while evaporating the solution to dryness because it forms silver powder (i.e. metal particles) coated with solid-phase cerium salt (i.e. dispersion forming particles) (Hill 4:3-20) that yields a composition with superior and unexpected characteristics (Hill 3:3-7).
Regarding claim 12, Roth-Fagaraseanu teaches drying the aqueous suspension after mixing, but is silent to how the drying is performed.
She teaches drying a mixture of metal powder and nanoparticle colloid solution in an oven at 120 C for several hours (i.e. by evaporation) ([0044]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roth-Fagaraseanu to dry the aqueous suspension in an oven (i.e., by evaporation) because this drying process produces nanoparticles on the surface of the  metal powder (She [0044]), the same final structure taught in Roth-Fagaraseanu (Roth-Fagaraseanu [0026]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897) as applied to claim 1 above, and further in view of Kington (US 2015/0093279).
Regarding claim 16, Roth-Fagaraseanu teaches forming an oxide-dispersion-strengthened (ODS) alloy ([0016]), but is silent to exposing the dispersion strengthened material to a directional recrystallization process.
Kington teaches recrystallization heat treatment of an ODS alloy to develop an elongated grain shape (i.e. directional recrystallization) ([0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention after forming the ODs alloy of Roth-Fagaraseanu to recrystallization heat treat to develop an elongated grain shape because it enhances high temperature deformation behavior by inhibiting intergranular damage accumulation (Kington [0018]).
Related Art
Okumura (US 2019/0193151)
Okumura teaches manufacturing of a three-dimensional shaped article ([0007], [0009]) from metal powder of about 10 to 100 um with nanoparticles adhered to the surface ([0010]-[0012]) where the metal particles are a Ti alloy, Ni alloy, Co alloy, or Fe alloy ([0014]) and the nanoparticles are oxides of the metal element forming the metal compound ([0064]).
Martin (US 2018/0133789)
	Martin teaches a metal nanocomposite with metal microparticles, such as AlSi10Mg alloy, of a size of about 1 um to about 1 cm and nanoparticles, such as tungsten carbide, with an average size of about 1 nm to about 1000 nm, where the nanocomposite contains about 0.1 to 10wt% nanoparticles ([0018]-[0021], [0096], [0097], [0104]) manufactured by metal additive manufacturing ([0115]).
Yahata (US 2018/0133790)
	Yahata teaches a metal matrix nanocomposite ([0002]) manufactured by taking a composition comprising metal-containing microparticles and nanoparticles where the nanoparticles are physically disposed on surfaces of the microparticles and consolidating in three-dimensional architecture ([0017], [0096]) where the microparticles are Al, Mg, Ni, Fe, Cu, Ti, V, Si, and combinations thereof, the nanoparticles are oxides, carbides, nitrides, borides, and combinations thereof ([0019], [0097], [0104]), the microparticles are about 1 to micron to 1 centimeter in size, the nanoparticles are about 1 nanometer to 1000 nanometers in size ([0020], [0097], [0113]), and consolidating is performed by additive manufacturing such as electron-beam melting ([0293]). 
Shen (GB 2559950)
	Shen teaches an oxide dispersed strengthened (ODS) metal alloy ([0001]) manufactured by forming a mixture of metal alloy particles and oxide particles, providing a layer of the mixture, and selectively melting the mixture ([0010], [0051]) where any suitable metal alloy may be used to produce the metal part ([0015]), the metal alloy particles are between 10 and 50 um in size ([0052]), the oxide particles are nanoparticles having a particle size of 200 nm or less ([0025]), the oxide particles are metal oxide particles ([0027]), and the oxide particles and metal particles are mixed using ball mill ([0054]) such that the oxide particles coat or deposit on the surface of the metal alloy particles ([0055]).
Oechsle (US 7,867,439)
	Oechsle teaches a method for producing dispersoid-strengthened material (1:6-7) by mixing metal particles with a precursor compound of the dispersoid and solvent, then removing the solvent to obtain metal particles with precursor compound, followed by compacting the metal particles with the precursor compound to form a dispersion-strengthened material (1:42-56).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735